                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                                ***
                 7    UNITED STATES OF AMERICA,                          Case No. 2:18-CR-252 JCM (VCF)
                 8                                       Plaintiff(s),              MINUTE ORDER
                 9          v.
               10     NICHOLAS GARROTT,
               11                                      Defendant(s).
               12
               13            Presently before the court is defendant Nicholas Garrott’s preemptive motion for
               14     leave to file his sentencing memorandum under seal. (ECF No. 140).         The court cannot
               15     decide whether to seal the sentencing memorandum without first seeing it. Garrott should
               16     file his sentencing memorandum under seal with an accompanying motion for leave pursuant
               17     to LR IA 10-5. (See, e.g., ECF Nos. 131, 132).
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Garrott’s motion to
               20     seal (ECF No. 140) be, and the same hereby is, DENIED without prejudice.
               21            DATED June 18, 2021.
               22
                                                                 __________________________________________
               23                                                UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
